Citation Nr: 1603554
Decision Date: 02/02/16	Archive Date: 03/10/16

Citation Nr: 1603554	
Decision Date: 02/02/16    Archive Date: 02/11/16

DOCKET NO.  11-27 805	)	DATE FEB 02 2016
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas



THE ISSUE

Entitlement to service connection for residuals of a right foot injury and mass, to include as secondary to service-connected right foot immersion.



REPRESENTATION

Appellant represented by:	Robert Chisholm, Attorney



ATTORNEY FOR THE BOARD

K.C. Spragins, Associate Counsel

INTRODUCTION

The Veteran had active service in the United States Marine Corps from March 1968 to August 1970.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

In a May 2015 decision, the Board denied entitlement to service connection for a right foot injury and mass (variously diagnosed), to include as secondary to service-connected right-foot immersion.  The Board also remanded the issues of entitlement to an initial compensable rating for bilateral hearing loss and entitlement to a total disability evaluation on the basis of individual unemployability due to service-connected disabilities (TDIU).  The Board notes that the remanded issues are still being developed by the Agency of Original Jurisdiction (AOJ) and have not been recertified to the Board.  Thus, they are not currently before the Board, and no further consideration is needed at this time.  

The Veteran appealed the portion of the May 2015 Board decision denying service connection for a right foot injury and mass to the United States Court of Appeals for Veterans Claims (Court).  In a November 2015 Order, the Court vacated that portion of the Board decision and remanded the matter to the Board for development consistent with the parties' Joint Motion for Partial Remand (Joint Motion).

In addition, it appears from the record that the Veteran perfected an appeal as to the issue of entitlement to service connection for sleep apnea.  However, the Board notes that this issue has not yet been certified to the Board, and it is unclear as to whether the RO may be pursuing any additional development or readjudication without certification.  Therefore, the issue is not currently before the Board, and no further consideration is necessary at this juncture.

This appeal was processed using the Virtual VA paperless claims processing system and VBMS.  Accordingly, any future consideration of this case should take into consideration the existence of these records.  The Board notes that additional evidence was received after the April 2013 supplemental statement of the case.  This evidence includes VA treatment records dated from September 2009 to September 2015.  However, in the April 2015 informal hearing presentation, the Veteran's representative provided a waiver of the AOJ's initial consideration of new evidence.  38 C.F.R. § 20.1304.  


ORDER TO VACATE

The Board of Veterans' Appeals (Board) may vacate an appellate decision at any time upon request of the appellant or his or her representative, or on the Board's own motion, when an appellant has been denied due process of law or when benefits were allowed based on false or fraudulent evidence.  38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.904 (2015).    

In this case, the Board remanded the issue of entitlement to service connection for residuals of a right foot injury and mass for further development on December 28, 2015.  At the time of the remand, the Veteran's representative was listed as Disabled American Veterans; however, it was subsequently discovered that a VA Form 21-22a had been received on December 14, 2015, but was not scanned into VBMS prior to the remand being issued.  In the VA Form 21-22a, the Veteran had appointed Robert Chisholm, a private attorney, as his representative.  As such, the incorrect representative had been listed, and Mr. Chisholm was not provided an opportunity to submit additional argument or evidence in the case.  Accordingly, the December 28, 2015, Board decision is vacated.



	                        ____________________________________________
	J.W. ZISSIMOS
	Veterans Law Judge, Board of Veterans' Appeals

Citation Nr: 1553948	
Decision Date: 12/28/15    Archive Date: 01/07/16

DOCKET NO.  11-27 805	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas



THE ISSUE

Entitlement to service connection for residuals of a right foot injury and mass, to include as secondary to service-connected right-foot immersion.



REPRESENTATION

Veteran represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

K.C. Spragins, Associate Counsel



INTRODUCTION

The Veteran had active service in the United States Marine Corps from March 1968 to August 1970.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

In a May 2015 decision, the Board denied entitlement to service connection for a right foot injury and mass (variously diagnosed), to include as secondary to service-connected right-foot immersion.  The Board also remanded the issues of entitlement to an initial compensable rating for bilateral hearing loss and entitlement to a total disability evaluation on the basis of individual unemployability due to service-connected disabilities (TDIU).  The Board notes that the remanded issues are still being developed by the Agency of Original Jurisdiction (AOJ) and have not been recertified to the Board.  Thus, they are not currently before the Board, and no further consideration is needed at this time.  

The Veteran appealed the portion of the May 2015 Board decision denying service connection for a right foot injury and mass to the United States Court of Appeals for Veterans Claims (Court).  In a November 2015 Order, the Court vacated that portion of the Board decision and remanded the matter to the Board for development consistent with the parties' Joint Motion for Partial Remand (Joint Motion).

In addition, it appears from the record that the Veteran perfected an appeal as to the issue of entitlement to service connection for sleep apnea.  However, the Board notes that this issue has not yet been certified to the Board, and it is unclear as to whether the RO may be pursuing any additional development or readjudication without certification.  Therefore, the issue is not currently before the Board, and no further consideration is necessary at this juncture.

This appeal was processed using the Virtual VA paperless claims processing system and VBMS.  Accordingly, any future consideration of this case should take into consideration the existence of these records.  The Board notes that additional evidence was received after the April 2013 supplemental statement of the case.  This evidence includes VA treatment records dated from September 2009 to September 2015.  However, in the April 2015 informal hearing presentation, the Veteran's representative provided a waiver of the AOJ's initial consideration of new evidence.  38 C.F.R. § 20.1304.  Moreover, with respect to the VA treatment records obtained after this waiver, the Board notes that the AOJ will have an opportunity to review these records upon remand.

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

In the Joint Motion, the parties agreed that the Board erred in not ensure that VA obtained an adequate VA medical opinion.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303 (2007).   

The Veteran was afforded a VA examination in connection with his claim in July 2009.  The examiner opined that the Veteran's hyperkeratosis was likely the same condition that he was treated for in service, but he also opined that the Veteran's right foot fibromatosis was unrelated to the condition for which he was treated for while on active duty.  The parties to the Joint Motion found that the examination report did not contain any rationale supporting that conclusion.  In addition, the parties to the Joint motion noted the July 2009 VA examiner did not address the aggravation prong of secondary service connection.


The Board also notes that, although the RO sent the Veteran a notice letter in June 2009, that letter did not inform him of the evidence and information necessary to substantiate a claim on a secondary basis.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  Thus, the Veteran should be provided with proper notice on remand.


Accordingly, the case is REMANDED for the following action:


1.  The AOJ should the Veteran a notice letter in connection with his service connection.  The letter should (1) inform him of the information and evidence that is necessary to substantiate the claim; (2) inform him about the information and evidence that VA will seek to provide; and (3) inform him about the information and evidence he is expected to provide.  The letter should also explain how disability ratings and effective dates are determined.  

The letter should specifically notify the Veteran of the evidence necessary to substantiate the claim on both a direct and secondary basis.

2.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his right foot.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file. 

The AOJ should also secure any outstanding, relevant VA medical records, to include treatment records dated since September 2015.

3.  After completing the foregoing development, the Veteran should be afforded a VA examination to determine the nature and etiology of any right foot injury and mass that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.

The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and lay statements.

It should be noted that the Veteran is competent to attest to factual matters of which he had first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should state whether it is at least as likely as not that the Veteran has a right foot injury and mass that manifested in service or is otherwise related to his military service, to include any symptomatology therein.

The examiner should also opine as to whether it is at least as likely as not that the Veteran has a right foot injury and mass that was either caused by or permanently aggravated by his service-connected right-foot immersion.

The examiner is advised that the term "aggravation" is defined for legal purposes as a chronic or permanent worsening of the underlying condition versus a temporary flare-up of symptoms beyond its natural progression.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find favor of conclusion as it is to find against it).

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1, copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review. 

4.  After completing the above actions and any other development as necessary, the case should be reviewed by the AOJ on the basis of the additional evidence.  

If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.


The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


